Case 4:19-cv-00896-ALM-CAN Document 149 Filed 03/31/21 Page 1 of 23 PageID #: 872




                             United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

   CRAIG CUNNINGHAM,                                 §
                                                     §
        Plaintiff,                                   §   Civil Action No. 4:19-cv-896
                                                     §   Judge Mazzant
   v.                                                §
                                                     §
   MATRIX FINANCIAL SERVICES, LLC,                   §
   ET AL.,                                           §
                                                     §
        Defendants.                                  §
                                                     §

                     MEMORANDUM REJECTING REPORT AND
               RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of United States Magistrate Judge Christine Nowak

  in this action, this matter having been heretofore referred to the Magistrate Judge pursuant to 28

  U.S.C. § 636. On February 12, 2021, the report of the Magistrate Judge (Dkt. #142) was entered

  containing proposed findings of fact and recommendations that the Court has subject matter

  jurisdiction over the action; that Plaintiff Craig Cunningham’s claims against Defendants Matrix

  Financial Services, LLC, David Glenwinkel, and Sing for Service, LLC d/b/a Mepco (Dkt. #50)

  be dismissed in their entirety pursuant to Rule 12(b)(6); and that Plaintiff’s claims against

  Defendants National Car Cure, LLC and Zander, Collins & Smith, LLC (Dkt. #50) be dismissed

  in part pursuant to Rule 12(b)(6). Having received the report of the Magistrate Judge and having

  conducted a de novo review, the Court is of the opinion that the Magistrate Judge’s report should

  be rejected as to the issue of subject matter jurisdiction.

                                            BACKGROUND

           Plaintiff Craig Cunningham (“Cunningham”) is a citizen who allegedly received calls to

  his cell phone in violation of the Telephone Consumer Protection Act of 1991 (“TCPA”). On May
Case 4:19-cv-00896-ALM-CAN Document 149 Filed 03/31/21 Page 2 of 23 PageID #: 873




  4, 2020, Cunningham filed an amended complaint asserting, among others, TCPA claims against

  Defendants Matrix Financial Services, LLC, David Glenwinkel, Sing for Service, LLC d/b/a

  Mepco, National Car Cure, LLC, and Zander, Collins & Smith, LLC. After Cunningham filed his

  amended complaint, Defendants moved for dismissal for failure to state a claim. In addition,

  several Defendants later filed motions to dismiss for lack of subject matter jurisdiction.

          In the report, the Magistrate Judge recommended the Court deny the motions to dismiss

  for lack of subject matter jurisdiction (Dkt. #142 at pp. 9–18). After framing the issue and

  presenting the parties’ contentions (Dkt. #142 at pp. 9–14), the Magistrate Judge analyzed the

  arguments and their applicability to existing law (Dkt. #142 at pp. 15–18). In the report, the

  Magistrate Judge found three points sufficiently compelling to recommend denial of the motions

  to dismiss for lack of subject matter jurisdiction. First, while acknowledging its non-binding

  status, the Magistrate Judge found footnote twelve of Justice Kavanaugh’s plurality opinion

  persuasive (Dkt. #142 at p. 15, 17). Second, the Magistrate Judge found persuasive that the

  majority of district courts that already decided this issue had held that federal courts retained

  subject matter jurisdiction over the sort of claims in question (Dkt. #142 at pp. 15–16). Third, the

  rationales of the district courts finding subject matter jurisdiction lacking in similar situations were

  unconvincing to the Magistrate Judge (Dkt. #142 at p. 16).

          After concluding that Defendants’ motions to dismiss for lack of subject matter jurisdiction

  should be denied, the Magistrate Judge turned to Defendants’ motions to dismiss for failure to

  state a claim (see Dkt. #142 at pp. 18–34). The Magistrate Judge ultimately recommended that

  the claims against Defendants Matrix Financial Services, LLC, David Glenwinkel, and Sing for

  Service, LLC d/b/a Mepco be dismissed in their entirety and the claims against Defendants




                                                     2
Case 4:19-cv-00896-ALM-CAN Document 149 Filed 03/31/21 Page 3 of 23 PageID #: 874




  National Car Cure, LLC and Zander, Collins & Smith, LLC be dismissed in part (Dkt. #142 at p.

  2).

                                        LEGAL STANDARD

         “‘Federal courts are courts of limited jurisdiction,’ possessing ‘only that power authorized

  by Constitution and statute.’” Xitronix Corp. v. KLA-Tencor Corp., 916 F.3d 429, 435 (5th Cir.

  2019) (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)); see 13

  CHARLES ALAN WRIGHT ET AL., FEDERAL PRACTICE AND PROCEDURE § 3522 (3d ed.) (“A federal

  court’s entertaining a case that is not within its subject matter jurisdiction is no mere technical

  violation; it is nothing less than an unconstitutional usurpation of state judicial power.”). Absent

  subject matter jurisdiction, federal courts are without authority to act. Lower Colo. River Auth. v.

  Papalote Creek II, L.L.C., 858 F.3d 916, 927 (5th Cir. 2017). And while “[c]ourts have an

  independent obligation to determine whether subject-matter jurisdiction exists,” Hertz Corp. v.

  Friend, 559 U.S. 77, 94 (2010) (citing Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006)), parties

  may challenge the constitutional or statutory subject-matter jurisdiction of a federal court under

  Federal Rule of Civil Procedure 12(b)(1), Kumar v. Frisco Indep. Sch. Dist., 443 F. Supp. 3d 771,

  777 (E.D. Tex. 2020). See FED. R. CIV. P. 12(b)(1), (h)(3). If a 12(b)(1) analysis indicates that a

  court lacks subject-matter jurisdiction, then the case must be dismissed without prejudice. Mitchell

  v. Bailey, 982 F.3d 937, 944 (5th Cir. 2020).

         In considering a 12(b)(1) motion, courts may examine “any of the following: ‘(1) the

  complaint alone; (2) the complaint supplemented by the undisputed facts evidenced in the record;

  or (3) the complaint supplemented by undisputed facts plus the court’s resolution of disputed

  facts.’” Lane v. Halliburton, 529 F.3d 548, 557 (5th Cir. 2008) (quoting Barrera-Montenegro v.

  United States, 74 F.3d 657, 659 (5th Cir. 1996)). Courts “accept as true all well-pleaded



                                                   3
Case 4:19-cv-00896-ALM-CAN Document 149 Filed 03/31/21 Page 4 of 23 PageID #: 875




  allegations set forth in the complaint and construe those allegations in the light most favorable to

  the plaintiff.” Earl v. Boeing Co., No. 4:19-CV-00507, 2020 WL 759385, at *2 (E.D. Tex. Feb.

  14, 2020) (citing Truman v. United States, 26 F.3d 592, 594 (5th Cir. 1994)). Once a defendant

  moves for dismissal under 12(b)(1), “the party asserting jurisdiction” bears “[t]he burden of

  proving subject matter jurisdiction” “by a preponderance of the evidence.” In re S. Recycling,

  L.L.C., 982 F.3d 374, 379 (5th Cir. 2020); Morris v. Thompson, 852 F.3d 416, 419 (5th Cir. 2017)

  (“The party asserting jurisdiction ‘constantly bears the burden of proof that jurisdiction does in

  fact exist.’” (quoting Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001))). “Yet that is

  no high bar: ‘It is extremely difficult to dismiss a claim for lack of subject matter jurisdiction.’”

  Outlaw Lab., LP v. Shenoor Enter., Inc., 371 F. Supp. 3d 355, 360 (N.D. Tex. 2019) (cleaned up)

  (quoting Santerre v. Agip Petrol. Co., 45 F. Supp. 2d 558, 566 (S.D. Tex. 1999)).

                                                     ANALYSIS

           The immediate dispute concerns the Court’s authority to adjudicate this case. Cunningham

  presses three causes of action against Defendants and proffers that the Court has subject matter

  jurisdiction over the case on account of the federal question involved (Dkt. #50 at pp. 2, 16–18).

  For each and every case or controversy, it is incumbent upon the Court to police its subject matter

  jurisdiction vigilantly because “district courts may not exercise jurisdiction absent a statutory

  basis.” 1 Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552 (2005); see Home Depot

  U.S.A., Inc. v. Jackson, 139 S. Ct. 1743, 1746 (2019).

           The crux of the matter involves a recent Supreme Court case, Barr v. American Association

  of Political Consultants, Inc. (AAPC), 140 S. Ct. 2235 (2020). In their motions, Defendants argue


  1
    Neither side disputes the Court’s subject matter jurisdiction under Article III. The Court therefore does not address
  the issue. Merrell Dow Pharms. Inc. v. Thompson, 478 U.S. 804, 807 (1986) (explaining that “all cases in which a
  federal question is ‘an ingredient’ of the action” fall within the Constitution’s bounds of subject matter jurisdiction
  (quoting Osborn v. Bank of the United States, 22 U.S. (9 Wheat.) 738, 823 (1824))).

                                                            4
Case 4:19-cv-00896-ALM-CAN Document 149 Filed 03/31/21 Page 5 of 23 PageID #: 876




  that, in finding the government-debt exception of 47 U.S.C. § 227(b)(1)(A)(iii) unconstitutional,

  AAPC invalidated the statutory provision during the exception’s operative time period, thereby

  stripping federal courts of subject matter jurisdiction over alleged violations of § 227(b)(1)(A)(iii)

  that occurred from the moment Congress enacted the government-debt exception to the Supreme

  Court’s invalidation of the exception in AAPC (Dkt. #131 at pp. 2–3; Dkt. #133 at p. 2–3).

  Cunningham wholeheartedly disagrees (Dkt. #137 at p. 2). While these motions present the

  atypical situation of reevaluating subject matter jurisdiction following a Supreme Court decision,

  it is certainly not a first. See, e.g., Rodriguez Delgado v. Shell Oil Co., 322 F. Supp. 2d 798, 816–

  17 (S.D. Tex. 2004). Moreover, because complete diversity is not present in this suit (Dkt. #50 at

  p. 1), the stakes are high—if Defendants are correct, the Court must dismiss this case. See id. at

  816.

             I.     AAPC

           In AAPC, the two-part question before the Supreme Court was:

           Whether the government-debt exception to the TCPA’s automated-call restriction
           violates the First Amendment, and whether the proper remedy for any constitutional
           violation is to sever the exception from the remainder of the statute.

  Petition for Writ of Certiorari at I, AAPC, 140 S. Ct. 2335 (2020) (No. 19-631), 2019 WL 6115075,

  at *I. 2 As summarized in the plurality opinion, six Justices found the government-debt exception

  of 47 U.S.C. § 227(b)(1)(A)(iii) violative of the First Amendment as a content-based speech

  restriction, and seven Justices concluded that the pre-2015 version of § 227(b)(1)(A)(iii) should

  remain operative following invalidation and severance of the government-debt exception. AAPC,



  2
    The term “remedy” is regularly used in this context to describe the effect severance has on a statute. E.g., AAPC,
  140 S. Ct. at 2350, 2355–56 (plurality opinion). Justice Gorsuch took issue with the plurality opinion’s invocation of
  the term in AAPC, finding it “hard to see how today’s use of severability doctrine qualifies as a remedy at all.” Id. at
  2365 (Gorsuch, J., concurring in the judgment in part and dissenting in part); see Murphy v. NCAA, 138 S. Ct. 1461,
  1485–87 (2018) (Thomas, J., concurring); John Harrison, Severability, Remedies, and Constitutional Adjudication, 83
  GEO. WASH. L. REV. 56, 82–83 (2008).

                                                             5
Case 4:19-cv-00896-ALM-CAN Document 149 Filed 03/31/21 Page 6 of 23 PageID #: 877




  140 S. Ct. at 2343–44 (plurality opinion). For additional clarity, the Court outlines exactly what

  the AAPC Court addressed.

         Looking to the first question presented, the Supreme Court answered it in the affirmative:

  the government-debt exception to the TCPA’s automated-call restriction violated the First

  Amendment. Id. at 2347. Phrased differently, when Congress added the government-debt

  exception to the TCPA’s statutory language, § 227(b)(1)(A)(iii) in its entirety became a

  content-based restriction on speech that violated the First Amendment. Id. at 2346; see Turner

  Broad. Sys., Inc. v. FCC, 512 U.S. 622, 658 (1994) (“[L]aws favoring some speakers over others

  demand strict scrutiny when the legislature’s speaker preference reflects a content preference.”).

  Even though § 227(b)(1)(A)(iii) existed for nearly a quarter-century as a constitutional,

  content-neutral speech regulation, once Congress enacted the government-debt exception, the

  interaction of the preexisting statutory provision and the newly added exception worked in tandem

  to run afoul of the Constitution. See Free Enter. Fund v. PCOAB, 561 U.S. 477, 509 (2010)

  (pointing out that statutory provisions, “working together, [may] produce a constitutional

  violation”).

         While not phrased in “if-then” language, the second question presented to the AAPC Court

  was conditioned on locating a constitutional infirmity in the statute at issue. See Petition for Writ

  of Certiorari at *I, AAPC, 140 S. Ct. 2335 (No. 19-631). Upon finding the First Amendment

  violation in § 227(b)(1)(A)(iii), the Supreme Court also proceeded to answer the second question

  in the affirmative: the proper remedy for this constitutional violation was to sever the exception

  from the rest of the statute. AAPC, 140 S. Ct. at 2353–54. Phrased another way, to resolve the

  conflict between the Constitution and § 227(b)(1)(A)(iii) that the government-debt exception

  introduced, id. at 2351 n.7, the Supreme Court severed the government-debt exception to remove



                                                   6
Case 4:19-cv-00896-ALM-CAN Document 149 Filed 03/31/21 Page 7 of 23 PageID #: 878




  the statute’s unconstitutional element and to restore § 227(b)(1)(A)(iii) to its pre-severance

  existence as a valid, content-neutral regulation of speech. Id. at 2355; see Note, The Effect of an

  Unconstitutional Exception Clause Upon the Remainder of a Statute, 55 HARV. L. REV. 1030, 1033

  (1942) (“When an exception is an amendment to the original statute it will almost always be

  excised, on the theory that such an amendment was void ab initio and can neither build up nor tear

  down the original statute.”).        In short, the AAPC Court’s answer to this question permits

  prospective litigants to bring lawsuits against alleged violators of § 227(b)(1)(A)(iii). AAPC, 140

  S. Ct. at 2355.

          Additionally, given the instant dispute, it is just as important to make clear what the AAPC

  decision did not address.        Despite Cunningham’s repeated overtures to AAPC’s purported

  retroactive effect (see Dkt. #137 at pp. 4, 7–13, 15–20), the Supreme Court was not presented with

  a question regarding the retroactive effect of statutory severance and took up no such issue. See

  Petition for Writ of Certiorari at *I, AAPC, 140 S. Ct. 2335 (No. 19-631). As the decision’s

  language evidences, the AAPC Court only considered how § 227(b)(1)(A)(iii) would operate

  prospectively. 3 See, e.g., AAPC, 140 S. Ct. at 2344 (“As a result, plaintiffs still may not make

  political robocalls to cell phones, but their speech is now treated equally with debt-collection

  speech.”); id. at 2354 (“When the constitutional violation is unequal treatment, as it is here, a court

  theoretically can cure that unequal treatment either by extending the benefits or burdens to the

  exempted class, or by nullifying the benefits or burdens for all.”); id. at 2355 (“[T]he correct result

  in this case is to sever the 2015 government-debt exception and leave in place the longstanding

  robocall restriction.”).




  3
   The Court addresses Cunningham’s argument regarding footnote twelve in the AAPC plurality opinion below, infra
  at pp. 13–15.

                                                        7
Case 4:19-cv-00896-ALM-CAN Document 149 Filed 03/31/21 Page 8 of 23 PageID #: 879




           II.   Applying AAPC

         The arguments Cunningham and Defendants present are voluminous and somewhat

  scattered, but the Court sees a pair of disputed positions that predominate. First, Cunningham and

  Defendants do not agree on the temporal effect the severability decision in AAPC has on the instant

  litigation. Compare (Dkt. #131 at pp. 5, 8–9; Dkt. #133 at pp. 6, 8, 12), with (Dkt. #137 at pp. 6–

  10). Second, the litigants do not see eye to eye as to § 227(b)(1)(A)(iii)’s availability during the

  existence of the government-debt exception involving alleged violations unrelated to the collection

  of government debt. Compare (Dkt. #131 at pp. 4, 9–10; Dkt. #133 at pp. 5–6, 14), with (Dkt.

  #137 at pp. 8–10). The Court examines each dispute in turn.

                     a. Retroactivity and Severability

                              i. Analysis

         In its decision, the AAPC Court found the government-debt exception severable from the

  pre-2015 version of § 227(b)(1)(A)(iii). Id. at 2343. The parties before the Court dispute how this

  statutory severance impacts the immediate litigation. Defendants argue that the AAPC Court’s

  severance applies only prospectively, meaning that the calls upon which Cunningham’s alleged

  § 227(b)(1)(A)(iii) violations rest are nonjusticiable (Dkt. #131 at p. 8; Dkt. #133 at p. 6).

  Cunningham disagrees, arguing that because “the legal effect of severing the government-debt

  exception is retroactive,” the Court retains subject matter jurisdiction over his claims (Dkt. #137

  at pp. 7, 10, 12–13). The position Defendants advance proves more legally sound.

         A bit of background helps contextualize the severability conversation. Severability refers

  to the notion that courts may remove unconstitutional language from a statutory provision and

  leave the remainder of the statute in force so long as the result is consistent with the intent of the




                                                    8
Case 4:19-cv-00896-ALM-CAN Document 149 Filed 03/31/21 Page 9 of 23 PageID #: 880




  legislature. 4 Dorchy v. Kansas, 264 U.S. 286, 289–290 (1924). “[W]hen a portion of a statute is

  unconstitutional, ‘the traditional rule is that the unconstitutional provision must be severed unless

  the statute created in its absence is legislation that Congress would not have enacted.’” United

  States v. Bonilla-Romero, 984 F.3d 414, 418 (5th Cir. 2020) (quoting Seila Law LLC v. CFPB,

  140 S. Ct. 2183, 2209 (2020)); see Texas v. United States, 945 F.3d 355, 394 (5th Cir. 2019)

  (describing the two-step severability analysis), cert. granted sub nom. California v. Texas, 140 S.

  Ct. 1262 (2020) (mem.). Courts do so to “limit the solution to the problem,” and, as such, sever

  “any ‘problematic portions while leaving the remainder intact.’” Free Enter. Fund, 561 U.S. at

  508 (internal quotation marks omitted in first quotation) (quoting Ayotte v. Planned Parenthood

  of N. New England, 546 U.S. 320, 328–29 (2006)). Importantly, severance only occurs after a

  court identifies a constitutional defect within the statute. 5 Seila Law, 140 S. Ct. at 2209.

           Cunningham argues that when the AAPC Court severed the government-debt exception

  from § 227(b)(1)(A)(iii), the statutory provision left standing remained enforceable (1) in its

  entirety moving forward, and (2) as to violations unrelated to government-debt collection that

  allegedly occurred between the time Congress enacted the government-debt exception and the

  Supreme Court handed down AAPC (Dkt. #137 at pp. 6–10). The second part of this line of

  reasoning is incorrect.




  4
    The doctrine of severability has existed “since the beginnings of judicial review, yet it remains shrouded in mystery.”
  David H. Gans, Severability as Judicial Lawmaking, 76 GEO. WASH. L. REV. 639, 639 (2008) (footnote omitted); see
  John Copeland Nagle, Severability, 72 N.C. L. REV. 203, 210–15 (1993) (detailing the severability doctrine’s historical
  development). Severability’s conceptual intricacies continue to generate significant debate. Compare Collins v.
  Mnuchin, 938 F.3d 553, 591–95 (5th Cir. 2019) (en banc) (Haynes, J., writing for the majority), with id. at 608–11
  (Oldham & Ho, JJ., concurring in part and dissenting in part).
  5
    At all times, legislative intent controls severability analysis. See Murphy, 138 S. Ct. at 1482 (majority opinion); see
  also Texas, 945 F.3d at 394–95 (discussing the difficulties inherent to this aspect of the severability doctrine). See
  generally RICHARD H. FALLON, JR. ET AL., HART AND WECHSLER’S THE FEDERAL COURTS AND THE FEDERAL SYSTEM
  172–74 (7th ed. 2015).

                                                             9
Case 4:19-cv-00896-ALM-CAN Document 149 Filed 03/31/21 Page 10 of 23 PageID #: 881




            Starting with first principles, Congress makes law by enacting statutes. See Forrest Gen.

   Hosp. v. Azar, 926 F.3d 221, 228 (5th Cir. 2019). And, as the Supreme Court has established,

   statutes are inherently prospective creatures, United States v. Sec. Indus. Bank, 459 U.S. 70, 79

   (1982), that do not operate retroactively “unless such be ‘the unequivocal and inflexible import of

   the terms, and the manifest intention of the legislature,’” Union Pac. R. Co. v. Laramie Stock Yards

   Co., 231 U.S. 190, 199 (1913) (quoting United States v. Heth, 7 U.S. (3 Cranch) 399, 413 (1806)

   (opinion of Paterson, J.)). By contrast, judicial decisions apply retroactively as “to avoid the

   injustice caused by the earlier application of ‘incorrect’ law.” 6 Wilkerson v. Whitley, 28 F.3d 498,

   505 (5th Cir. 1994); see Kuhn v. Fairmont Coal Co., 215 U.S. 349, 372 (1910) (Holmes, J.,

   dissenting) (“Judicial decisions have had retrospective operation for near a thousand years.”).

            In AAPC, the Supreme Court drew two conclusions: (1) the government-debt exception

   was unconstitutional under the First Amendment, and (2) the proper course of action to fix this

   issue was to sever the government-debt exception from the rest of the statute. 140 S. Ct. at 2343–

   44. The first decision was quintessentially judicial in nature. See Harper v. Va. Dep’t of Tax’n,

   509 U.S. 86, 107–09 (1993) (Scalia, J., concurring). The Supreme Court examined the statutory

   provision, compared it to the strictures of the First Amendment, and determined that the statute

   conflicted with the Constitution. See Marbury v. Madison, 5 U.S. (1 Cranch) 137, 178 (1803)

   (“If . . . the courts are to regard the constitution; and the constitution is superior to any ordinary act

   of the legislature; the constitution, and not such ordinary act, must govern the case to which they

   both apply.”); see also Rivers v. Roadway Express, Inc., 511 U.S. 298, 312–13 (1994) (“A judicial


   6
     This manner of speaking may sometimes cause the fundamental distinction between “a change in judicial doctrine
   and a change in law” to be misconceived. See Lester v. United States, 921 F.3d 1306, 1312 (11th Cir. 2019) (W.
   Pryor, J., respecting the denial of rehearing en banc). Sufficient for the Court’s immediate purposes, when courts are
   faced with an unconstitutional statute, they cannot “give a ‘remedy’ . . . since an unconstitutional statute is not itself
   a cognizable ‘wrong’”—courts are “simply to ignore” an unconstitutional statute. Reynoldsville Casket Co. v. Hyde,
   514 U.S. 749, 759 (1995) (Scalia, J., concurring). See generally Stephen E. Sachs, Finding Law, 107 CALIF. L. REV.
   527 (2019).

                                                              10
Case 4:19-cv-00896-ALM-CAN Document 149 Filed 03/31/21 Page 11 of 23 PageID #: 882




   construction of a statute is an authoritative statement of what the statute meant before as well as

   after the decision of the case giving rise to that construction.”).

           The AAPC Court’s severability decision, however, was less characteristically judicial—as

   is the case whenever a federal court severs statutory language. Unable to allow an unconstitutional

   law to remain as such, the Supreme Court had to decide “whether (i) to invalidate the entire 1991

   robocall restriction . . . , or (ii) to invalidate just the 2015 government-debt exception and sever it

   from the remainder of the statute.” 7 AAPC, 140 S. Ct. at 2349. The judicial inquiry into the

   propriety of severance is “essentially an inquiry into legislative intent.” Minnesota v. Mille Lacs

   Band of Chippewa Indians, 526 U.S. 172, 191 (1999). And “[u]nless it is evident that the

   Legislature would not have enacted [the statutory provision at issue], independently of that which

   is not, the invalid part may be dropped if what is left is fully operative as a law.” Champlin Ref.

   Co. v. Corp. Comm’n of Okla., 286 U.S. 210, 234 (1932). Given the deliberate focus courts direct

   toward legislative intent in this area, adjudicating severability is a judicial act that is, at least

   somewhat, legislative. See AAPC, 140 S. Ct. at 2365 (Gorsuch, J., concurring in the judgment in

   part and dissenting in part) (disagreeing with the plurality opinion’s severance solution because of

   doubt as to the judicial authority “to rewrite the law in this way”); see also, e.g., Harrison, supra,

   at 87–88 (“If the United States Court of Appeals for the First Circuit rests a judgment on the

   conclusion that a provision of a federal statute is void because it is inconsistent with the

   Constitution, that decision will bind district courts in the First Circuit, and panels of that court, in

   subsequent cases. That precedent will resemble a legislative act eliminating the provision for the

   purposes of those who expect to litigate subject to First Circuit precedent in the future.”).


   7
     While severability shorthand typically speaks in terms of “striking down” or “invalidating” acts of Congress, this
   characterization is inexact. AAPC, 140 S. Ct. at 2351 n.8. In reality, “[c]ourts hold laws unenforceable; they do not
   erase them.” Pool v. City of Houston, 978 F.3d 307, 309 (5th Cir. 2020). See generally Jonathan F. Mitchell, The
   Writ-of-Erasure Fallacy, 104 VA. L. REV. 933 (2018).

                                                           11
Case 4:19-cv-00896-ALM-CAN Document 149 Filed 03/31/21 Page 12 of 23 PageID #: 883




            Grafting the aforementioned principles onto AAPC, a court’s decision to sever an aspect of

   a statutory provision appears more similar to a traditional legislative function than an adjudicatory

   one, which gives severance its prospective character. This conclusion makes good sense. 8 To

   reach the point at which severability must be considered, a court must have already exercised its

   judicial power and identified a constitutional issue within the statutory provision at issue. See

   Marbury, 5 U.S. at 178. At this juncture, an Article III tribunal has two choices: excise the

   constitutionally offensive aspect of the law or invalidate the statute in toto. Either way, this

   decision affects the applicability of a legal rule moving forward—those subject to the law will

   either (a) now be subject to the same law minus the unconstitutional facet, or (b) will no longer be

   subject to the same law at all. Even though federal courts act only to say what the law is, a

   severability decision is quasi-legislative, and thereby prospective. 9

            While federal courts shoulder the responsibility “to enforce the [constitutional] limits on

   federal power by striking down acts of Congress that transgress those limits,” they only possess

   “the authority to interpret the law”—not “the expertise [or] the prerogative to make policy


   8
     Under current precedent, that is. Several judges and scholars have expressed unease regarding the Supreme Court’s
   modern severability jurisprudence. See, e.g., AAPC, 140 S. Ct. at 2365–67 (Gorsuch, J., concurring in the judgment
   in part and dissenting in part); Murphy, 138 S. Ct. at 1485–87 (Thomas, J., concurring); Kevin C. Walsh, Partial
   Unconstitutionality, 85 N.Y.U. L. REV. 738, 749–55 (2010).
   9
     Separation-of-powers considerations confirm this conclusion. The presumption favoring severability “reflects the
   confined role of the Judiciary in our system of separated powers” and “manifests the Judiciary’s respect for Congress’s
   legislative role by keeping courts from unnecessarily disturbing a law apart from invalidating the provision that is
   unconstitutional.” AAPC, 140 S. Ct. at 2351 (plurality opinion); see R.R. Ret. Bd. v. Alton R. Co., 295 U.S. 330, 362
   (1935) (“[N]otwithstanding the presumption in favor of [severability] . . . , [courts] cannot rewrite a statute and give
   it an effect altogether different from that sought by the measure viewed as a whole.”). As such, courts must tread
   carefully by necessity when conducting a severability analysis, for “amendment may not be substituted for
   construction” and “a court may not exercise legislative functions to save [a] law from conflict with constitutional
   limitation.” Yu Cong Eng v. Trinidad, 271 U.S. 500, 518 (1926). As the Court recounted above, “judicial construction
   of a statute ordinarily applies retroactively.” DIRECTV, Inc. v. Imburgia, 577 U.S. 47, 56 (2015) (emphasis added).
   If the effects of judicial severability were to apply retroactively, the constitutional order would be in complete disarray.
   Congress—the creator of law—would face the steep presumption against retroactivity that requires Congress to state
   in “‘clear, strong, and imperative’ language” that an enactment has retroactive effect, while Article III tribunals—the
   interpreters of law—would face no such obstacle in rendering statutory language (which they did not create)
   unenforceable. See Landgraf v. USI Film Prods., 511 U.S. 244, 270 (1994) (quoting Heth, 7 U.S. at 413); see JOHN
   F. MANNING & MATTHEW C. STEPHENSON, LEGISLATION AND REGULATION 312–13 (2d ed. 2013) (discussing the
   presumption against retroactivity).

                                                               12
Case 4:19-cv-00896-ALM-CAN Document 149 Filed 03/31/21 Page 13 of 23 PageID #: 884




   judgments.” Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519, 538 (2012). Policy decisions

   “are entrusted to our Nation’s elected leaders, who can be thrown out of office if the people

   disagree with them.” Id. At base, the Constitution neither vests nor equips Article III tribunals

   with the authority or tools to alter a statute and then give it retroactive effect. See Levin v. Com.

   Energy, Inc., 560 U.S. 413, 427, (2010) (“[C]ourts may attempt, within the bounds of their

   institutional competence, to implement what the legislature would have willed had it been apprised

   of the constitutional infirmity.” (emphasis added)). Contrary to Cunningham’s position, in

   situations like the one currently before the Court, the American constitutional order precludes

   federal courts from adjudicating severability matters with retrospective effect. See Standard Oil

   Co. of N.J. v. United States, 221 U.S. 1, 102 (1911) (Harlan, J., concurring in part and dissenting

   in part) (“[Courts] will not judicially legislate, since [their] function is to declare the law, while it

   belongs to the legislative department to make the law.”).

                               ii. Cunningham’s Arguments

           As to the issue of retroactivity, the Court perceives Cunningham to defend his stance in

   three ways. The Court looks to each in turn.

           First, Cunningham offers footnote twelve of the AAPC plurality opinion to mean that the

   now-severed statute applies retroactively. Footnote twelve reads, in relevant part:

           [A]lthough our decision means the end of the government-debt exception, no one
           should be penalized or held liable for making robocalls to collect government debt
           after the effective date of the 2015 government-debt exception and before the entry
           of final judgment by the District Court on remand in this case, or such date that the
           lower courts determine is appropriate. On the other side of the ledger, our decision
           today does not negate the liability of parties who made robocalls covered by the
           robocall restriction.

   AAPC, 140 S. Ct. at 2355 n.12 (plurality opinion) (citation omitted). Cunningham specifically

   contends this statement indicates that AAPC “impacted only robocalls that were made to collect



                                                      13
Case 4:19-cv-00896-ALM-CAN Document 149 Filed 03/31/21 Page 14 of 23 PageID #: 885




   government debt after the exception was added in 2015 and that parties remained liable for

   robocalls made for other purposes” (Dkt. #137 at p. 8). The Court finds this argument problematic

   for two key reasons. First and foremost, this footnote contradicts the judgment of the Supreme

   Court in AAPC. According to Cunningham, after severing the government-debt exception, the

   determination as to which speakers are liable under § 227(b)(1)(A)(iii) during the exception’s

   existence should turn on the message conveyed—i.e., the speech’s content (see Dkt. #137 at p. 8).

   Accepting this argument would produce a result entirely predicated on whether a TCPA defendant

   called an individual to collect government debt, which would eviscerate the six-Justice holding

   that Congress “impermissibly favored debt-collection speech over political and other speech[] in

   violation of the First Amendment.” 10 Id. at 2343; see id. at 2366 (Gorsuch, J., concurring in the

   judgment in part and dissenting in part) (“[A] holding that shields only government-debt collection

   callers from past liability under an admittedly unconstitutional law would wind up endorsing the

   very same kind of content discrimination we say we are seeking to eliminate.”).

              As well, Cunningham maintains that footnote twelve is not dictum, but even if it is, the

   footnote is “extremely persuasive” (Dkt. #137 at pp. 17–18). For starters, footnote twelve is, by

   definition, dictum. See Int’l Truck & Engine Corp. v. Bray, 372 F.3d 717, 721 (5th Cir. 2004) (“A

   statement is dictum if it ‘could have been deleted without seriously impairing the analytical




   10
        The following hypothetical aptly demonstrates the problem with the argument Cunningham advances here:

              [I]magine that in 2015 Congress instead created a content-based exception for ATDS calls soliciting
              campaign donations for, say, Republicans, while leaving the ATDS restriction for calls soliciting
              donations for Democrats. If both Republican and Democratic campaigns made ATDS calls under
              that regime—before the exception was challenged—surely no court would (1) invalidate the
              exception for Republican calls going forward, yet nonetheless (2) impose liability only for
              Democratic calls that had already been made. Yet footnote 12 would require [a] blatantly
              discriminatory remedy.

   Brief of Amicus Curiae Facebook, Inc. in Support of Appellees at 28–29, Lindenbaum v. Realgy LLC, No. 20-4252
   (6th Cir. Mar. 24, 2021).

                                                             14
Case 4:19-cv-00896-ALM-CAN Document 149 Filed 03/31/21 Page 15 of 23 PageID #: 886




   foundations of the holding’ . . . .” (quoting Gochicoa v. Johnson, 238 F.3d 278, 286 n.11 (5th Cir.

   2000))). Despite his characterization in response, Cunningham is incorrect in stating that “seven

   Justices joined in [footnote twelve’s] holding” (Dkt. #137 at p. 17). Only Chief Justice Roberts,

   Justice Alito, and Justice Kavanaugh endorsed the footnote. Id. at 2355 n.12 (plurality opinion).

   Justices Breyer, Ginsburg, Sotomayor, and Kagan merely concurred in the judgment on the

   severability issue, meaning they agreed with the result as to severability but did not join the

   plurality opinion’s rationale (which includes footnote twelve). See AAPC, 140 S. Ct. at 2357

   (Sotomayor, J., concurring in the judgment); id. at 2363 (Breyer, J., concurring in the judgment in

   part and dissenting in part). Moreover, the Court simply cannot oblige Cunningham’s request for

   the Court to give effect to footnote twelve without contravening AAPC’s holding. To be sure, the

   Court acknowledges it is “generally bound by Supreme Court dicta, especially when [such dictum]

   is ‘recent and detailed.’” Hollis v. Lynch, 827 F.3d 436, 448 (5th Cir. 2016) (quoting Gearlds v.

   Entergy Servs., Inc., 709 F.3d 448, 452 (5th Cir. 2013)); see United States v. Becton, 632 F.2d

   1294, 1296 n.3 (5th Cir. 1980) (“Dicta of the Supreme Court are, of course, another matter.”).

   Nevertheless, given the AAPC Court’s holding, 140 S. Ct. at 2356 (plurality opinion), established

   principles of severability, supra at pp. 8–11, and the discriminatory outcome that would result

   from Cunningham’s position, supra at pp. 13–14 & 14 n.10, the Court concludes that footnote

   twelve is unpersuasive. 11

           Second, Cunningham argues that three Supreme Court cases confirm the accuracy of his

   position: Harper v. Virginia Department of Taxation, 509 U.S. 86 (1993); Eberle v. Michigan, 232

   U.S. 700 (1914); and Frost v. Corporation Commission of Oklahoma, 278 U.S. 515 (1929) (see



   11
      Moreover, the only forms of relief the AAPC plaintiffs actually requested for their alleged violations of
   § 227(b)(1)(A)(iii) were prospective. See First Am. Compl. 15, Am. Assoc. of Pol. Consultants, Inc. v. Lynch, No.
   5:16-cv-00252-D (E.D.N.C. Aug. 5, 2016), ECF No. 18.

                                                          15
Case 4:19-cv-00896-ALM-CAN Document 149 Filed 03/31/21 Page 16 of 23 PageID #: 887




   Dkt. #137 at pp. 8–10). Cunningham invokes this trio of cases to argue that the AAPC Court’s

   severability determination applies retroactively to all pending cases. This argument is mistaken

   for two main reasons. For one thing, none of these cases stand for Cunningham’s proposition—in

   fact, Harper, Eberle, and Frost cut against his argument. Harper holds that when the Supreme

   Court “applies a rule of federal law to the parties before it, that rule is the controlling interpretation

   of federal law and must be given full retroactive effect in all cases still open on direct review and

   as to all events,” irrespective of whether those events “predate or postdate [the] announcement of

   the rule.” 509 U.S. at 97. Were the Court to accept Cunningham’s position as to the retroactive

   effect of AAPC’s severability decision, the Court would actually violate Harper’s retroactivity rule

   because certain TCPA speakers would be held liable under a statutory provision the Supreme Court

   deemed unconstitutional. See AAPC, 140 S. Ct. at 2366 (Gorsuch, J., concurring in the judgment

   in part and dissenting in part). As well, neither in Eberle nor Frost did the Supreme Court impose

   retroactive liability for conduct expressly authorized by Congress that was later deemed

   unconstitutional and severed.

           Third, Cunningham presents broad assertions regarding his position on retroactivity, yet

   what he offers is without support. For instance, he argues that “[t]he seven-Justice majority held

   that the legal effect of severing the government-debt exception is retroactive” (Dkt. #137 at p. 7).

   As the Court already discussed, supra p. 7, this statement is an incorrect characterization of

   AAPC’s holding. Along the same lines, Cunningham takes bold legal stances to support his

   position, such as: “The Supreme Court’s explanation of the consequences of its severance of the

   government-debt exception is in line with the well-established principle that severability

   determinations are interpretations of federal law that must apply retroactively to all pending cases”

   (Dkt. #137 at p. 8); and “The weight of authority strongly supports the retroactive application of



                                                      16
Case 4:19-cv-00896-ALM-CAN Document 149 Filed 03/31/21 Page 17 of 23 PageID #: 888




   the Supreme Court’s severability holding, ensuring that parties may still be held liable for robocall

   violations made in the past five years” (Dkt. #137 at pp. 10–11). Because Cunningham provides

   no caselaw for these sweeping propositions, and the Court cannot locate precedent to such effect,

   these statements do not strengthen the position Cunningham takes. See, e.g., United States v.

   Brown, 597 F. App’x 269, 270 (5th Cir. 2015) (per curiam) (indicating an argument’s futility

   absent supporting precedent).

                      b. Section 227(b)(1)(A)(iii) Violations Outside the Government-Debt
                         Exception

                              i. Analysis

          Prior to its severance decision, the AAPC Court analyzed the government-debt exception

   and determined that it violated the First Amendment. 140 S. Ct. at 2346–47 (plurality opinion).

   The parties here disagree what this holding means for those § 227(b)(1)(A)(iii) violations unrelated

   to the government-debt exception that allegedly occurred during the exception’s existence.

   Defendants argue that from the time of the exception’s enactment until the Supreme Court’s

   decision in AAPC, § 227(b)(1)(A)(iii) was constitutionally deficient and therefore unenforceable

   (Dkt. #131 at pp. 8–10; Dkt. #133 at pp. 6–8). Cunningham disagrees, maintaining that because

   the AAPC Court determined the government-debt exception to be unconstitutional—and thereby

   null and void when enacted—the exception did not affect § 227(b)(1)(A)(iii) violations outside of

   the exception’s scope that allegedly occurred during the exception’s existence (Dkt. #137 at p. 10).

   The position Defendants offer is more legally sound.

          The First Amendment proscribes Congress from enacting any law “abridging the freedom

   of speech.” U.S. CONST. amend. I. “The hallmark of the protection of free speech is to allow ‘free

   trade in ideas’—even ideas that the overwhelming majority of people might find distasteful or

   discomforting.” Virginia v. Black, 538 U.S. 343, 358 (2003) (quoting Abrams v. United States,

                                                    17
Case 4:19-cv-00896-ALM-CAN Document 149 Filed 03/31/21 Page 18 of 23 PageID #: 889




   250 U.S. 616, 630 (1919) (Holmes, J., dissenting)). In protecting the individual right “to speak

   freely,” the First Amendment demonstrates its value by “defend[ing] equally all viewpoints.”

   Morgan v. Swanson, 659 F.3d 359, 401 (5th Cir. 2011) (en banc) (Elrod, J., writing for the majority

   in part).   As such, if nothing else, the free-speech guarantee signifies the government’s

   powerlessness “to restrict expression because of its message, its ideas, its subject matter, or its

   content.” Ashcroft v. ACLU, 535 U.S. 564, 573 (2002) (internal quotation marks omitted); see

   Sorrell v. IMS Health Inc., 564 U.S. 552, 566 (2011) (“Lawmakers may no more silence unwanted

   speech by burdening its utterance than by censoring its content.”).

           Content-based laws are “those that target speech based on its communicative

   content . . . and may be justified only if the government proves that they are narrowly tailored to

   serve compelling state interests.” Reed v. Town of Gilbert, Ariz., 576 U.S. 155, 163 (2015). By

   contrast, content-neutral laws are “those that ‘are justified without reference to the content of the

   regulated speech.’” City of Renton v. Playtime Theatres, Inc., 475 U.S. 41, 48 (1986) (emphasis

   omitted) (quoting Va. Pharmacy Bd. v. Va. Citizens Consumer Council, Inc., 425 U.S. 748, 771

   (1976)). This distinction is “the keystone of First Amendment law.” Elena Kagan, Private Speech,

   Public Purpose: The Role of Governmental Motive in First Amendment Doctrine, 63 U. CHI. L.

   REV. 413, 443 (1996); see Daryl J. Levinson, Rights Essentialism and Remedial Equilibration, 99

   COLUM. L. REV. 857, 902 (1999) (“The single most important feature of free speech doctrine is its

   different treatment of content-based laws . . . and content-neutral laws . . . .”).

           The general prohibition against content-based speech regulations is ever present, but

   particularly so where “speech is unpopular[—even] though such protection may be both more

   distasteful and more difficult.” United States v. Michelletti, 13 F.3d 838, 849 (5th Cir. 1994) (en

   banc) (Smith, J., dissenting); see Texas v. Johnson, 491 U.S. 397, 414 (1989) (“If there is a bedrock



                                                     18
Case 4:19-cv-00896-ALM-CAN Document 149 Filed 03/31/21 Page 19 of 23 PageID #: 890




   principle underlying the First Amendment, it is that the government may not prohibit the

   expression of an idea simply because society finds the idea itself offensive or disagreeable.”).

   Determining whether government regulation concerns the content of speech can be determined on

   the face of the regulation, and if the regulation “describes speech by content[,] then it is

   content-based.” Jornaleros de Las Palmas v. City of League City, 945 F. Supp. 2d 779, 796 (S.D.

   Tex. 2013).

          The AAPC Court did just that, finding that Congress “impermissibly favored

   debt-collection speech over political and other speech, in violation of the First Amendment.” 140

   S. Ct. at 2343. The parties’ dispute, however, does not concern AAPC’s conclusion regarding

   constitutionality—instead, they disagree as to the impact this holding has on § 227(b)(1)(A)(iii)

   violations unrelated to the government-debt exception that allegedly occurred during the

   exception’s existence.      But as the Court discussed above, supra p. 6, the root of

   § 227(b)(1)(A)(iii)’s constitutional infirmity stems from the government-debt exception’s

   commingling with the pre-2015 version of § 227(b)(1)(A)(iii). Therefore, fundamental legal logic

   dictates that whenever the government-debt exception actually interacted with the pre-2015

   version of § 227(b)(1)(A)(iii), all violations of § 227(b)(1)(A)(iii) were legally flawed, as they are

   unable to withstand constitutional scrutiny.

          This result is sensible. During the time the government-debt exception was in effect,

   § 227(b)(1)(A)(iii) favored the content of some speech—that which concerned the collection of

   government debt—while all speech unrelated to government debt collection was disfavored. As

   AAPC characterized it, “A robocall that says, ‘Please pay your government debt’ is legal. A

   robocall that says, ‘Please donate to our political campaign’ is illegal.          That is about as

   content-based as it gets.” Id. at 2346. Accordingly, any instance in which this content-based



                                                    19
Case 4:19-cv-00896-ALM-CAN Document 149 Filed 03/31/21 Page 20 of 23 PageID #: 891




   speech restriction exposed some speakers to liability while shielding others altogether violated the

   Constitution. As a result, holding TCPA defendants liable for § 227(b)(1)(A)(iii) violations during

   the government-debt exception’s existence would contravene the First Amendment as outlined by

   the Supreme Court in AAPC—no matter the content of the speech. 12

            Without a doubt, Cunningham’s argument carries intuitive appeal. It is certainly true that

   “Congress’s act of amendment gains lawful expression only through enactment of a valid

   statute”—if a statutory amendment is invalid, “the act is void ab initio, and it is as though Congress

   had not acted at all.” Med. Ctr. Pharmacy v. Mukasey, 536 F.3d 383, 401 (5th Cir. 2008); Ex parte

   Siebold, 100 U.S. (10 Otto) 371, 376 (1879) (“An unconstitutional law is void, and is as no law.”).

   So if the government-debt exception was never technically law, what is the problem with enforcing

   the pre-2015 version of § 227(b)(1)(A)(iii) during the exception’s existence?

            This point notwithstanding, the reality is that the severed statutory language did in fact

   exist at one point and was presumed constitutional. See Boumediene v. Bush, 553 U.S. 723, 738

   (2008) (“The usual presumption is that Members of Congress, in accord with their oath of office,

   considered the constitutional issue and determined the amended statute to be a lawful one . . . .”).

   The Supreme Court has held that “[e]ven where a statute is unconstitutional and hence declared

   void as of the beginning, . . . its existence before it has been so declared is not to be ignored.”

   NLRB v. Rockaway News Supply Co., 345 U.S. 71, 77 (1953). Even though unenforceable on

   paper from its inception, the government-debt exception nevertheless resides in the United States

   Code, and, prior to AAPC, individuals conformed their conduct in accordance with the

   presumptively constitutional government-debt exception. See, e.g., Lee v. Macon Cnty. Bd. of Ed.,


   12
     The Court’s conclusion also comports with binding precedent that requires “the legal effect of conduct [to] be
   assessed under the law that existed when the conduct took place.” Landgraf, 511 U.S. at 265; see, e.g., Grayned v.
   City of Rockford, 408 U.S. 104, 107 & n.2 (1972) (assessing the constitutionality of a speech restriction as it existed
   when the violative conduct allegedly occurred).

                                                            20
Case 4:19-cv-00896-ALM-CAN Document 149 Filed 03/31/21 Page 21 of 23 PageID #: 892




   453 F.2d 1104, 1112–13 (5th Cir. 1971); see also Ruth Bader Ginsburg, Address, Some Thoughts

   on Judicial Authority to Repair Unconstitutional Legislation, 28 CLEV. ST. L. REV. 301, 308

   (1979). Giving credence to Cunningham’s argument here would neglect the “operative fact” that

   the government-debt exception actually existed prior to “a determination of unconstitutionality”—

   a reality that has “consequences which cannot justly be ignored.” Chicot Cnty. Drainage Dist. v.

   Baxter St. Bank, 308 U.S. 371, 374 (1940); see, e.g., United States v. Donnelly’s Est., 397 U.S.

   286, 291–95 (1970).

                                 ii. Cunningham’s Arguments

           Regarding alleged § 227(b)(1)(A)(iii) violations unrelated to the government-debt

   exception that occurred during the exception’s existence, Cunningham cites two sets of caselaw in

   support of his position. The Court looks at each in turn.

           First, Cunningham cites to a bevy of district-court cases for the proposition that federal

   courts nevertheless retain subject matter jurisdiction over claims for TCPA violations unrelated to

   the government-debt exception during the exception’s existence (Dkt. #137 at p. 12). This caselaw

   is unavailing for two reasons. For one thing, not a single case Cunningham cites is binding on the

   Court, let alone originating from within the Fifth Circuit. 13 See Hoyt v. Lane Constr. Corp., 927

   F.3d 287, 300 n.1 (5th Cir. 2019) (Haynes, J., dissenting) (“[Courts] are not bound to follow

   out-of-circuit decisions.”). Additionally, the Court finds these cases unpersuasive because they

   offer little to no explanation as to why or how they concluded that AAPC’s severability holding

   applies retroactively. See, e.g., Burton v. Fundmerica, Inc., No. 8:19-CV-119, 2020 WL 4504303,

   at *1 n.2 (D. Neb. Aug. 5, 2020).




   13
     The only other on-point case within the Fifth Circuit is Creasy v. Charter Communications, Inc., No. CV 20-1199,
   2020 WL 5761117 (E.D. La. Sept. 28, 2020), which produced the same result the Court does here.

                                                          21
Case 4:19-cv-00896-ALM-CAN Document 149 Filed 03/31/21 Page 22 of 23 PageID #: 893




          Second, Cunningham cites two other cases, United States v. Miselis, 972 F.3d 518 (4th Cir.

   2020), and National Federation of Independent Business v. Sebelius, 567 U.S. 519 (2012), for the

   notion that an individual still faces liability when their conduct falls within the ambit of statutory

   language that is constitutional, even when a different part of the language is unconstitutional (see

   Dkt. #137 at pp. 15–16). But Cunningham misunderstands what these cases stand for. Unlike the

   matter currently before the Court, the cases Cunningham offer do not concern equal treatment. See

   AAPC, 140 S. Ct. at 2354 (“The ‘First Amendment is a kind of Equal Protection Clause for ideas.’

   And Congress violated that First Amendment equal-treatment principle in this case by favoring

   debt-collection robocalls and discriminating against political and other robocalls.” (quoting

   Williams-Yulee v. Fla. Bar, 575 U.S. 433, 470 (2015) (Scalia, J., dissenting))). In Miselis, there

   was no issue in upholding defendants’ convictions under “the Anti-Riot Act’s surviving

   applications” because the provisions the Fourth Circuit deemed unconstitutional and severed did

   not impact defendants’ proceedings. See 972 F.3d at 526, 546–48. As well, National Federation

   of Independent Business does not conflict with the Court’s holding because the statutory provision

   severed by the Supreme Court in that case involved the anticommandeering principle and other

   considerations of federalism, which bear little in common to the concerns involved in

   equal-treatment cases like AAPC. See 567 U.S. at 575–88. As such, these cases Cunningham

   advances are inapposite.

                                                *    *   *

          In light of the foregoing analysis, the necessary conclusion is that § 227(b)(1)(A)(iii) was

   unconstitutional from the moment Congress enacted the government-debt exception until the

   Supreme Court handed down its decision in AAPC. In other words, during that stretch of time,

   § 227(b)(1)(A)(iii) had no legal effect. See Ex parte Royall, 117 U.S. 241, 248 (1886). Seeing as



                                                    22
Case 4:19-cv-00896-ALM-CAN Document 149 Filed 03/31/21 Page 23 of 23 PageID #: 894




    the § 227(b)(1)(A)(iii) violations Cunningham alleges occurred during this time period, these

    statutory offenses are not constitutionally sound—and are therefore inoperative. Considering that

    the federal question forming the basis of the Court’s subject matter jurisdiction is no longer present

    (Dkt. #50 at p. 2), the Court must dismiss this case for lack of subject matter jurisdiction.

                                              CONCLUSION

           The Court understands the effect of its decision, particularly that Cunningham (and others

    similarly situated) are no longer able to seek relief from the Court for this specific subset of TCPA

    violations. Nevertheless, the Court cannot “formulate new law or pass judgment upon what the

    law should be, for ‘judicial power is never exercised for the purpose of giving effect to the will of

    the Judge’ but instead is exercised only to give effect ‘to the will of the law.’” Tex. Voters All. v.

    Dall. Cnty., No. 4:20-CV-00775, 2020 WL 6146248, at *1 (E.D. Tex. Oct. 20, 2020) (quoting

    Osborn, 22 U.S. at 866). The Court has done nothing more here than say what the law is.

           Having conducted a de novo review, the Court rejects the Magistrate Judge’s report (Dkt.
.
    #142) as the findings and conclusions of the Court. It is ORDERED Plaintiff’s claims against

    Defendants are hereby DISMISSED WITHOUT PREJUDICE. All relief not previously granted

    is DENIED. The Clerk is directed to CLOSE this action.

           SIGNED this 31st day of March, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                     23
